Citation Nr: 0834587	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran did not exhibit hearing loss in service or 
within one year after discharge from service, and hearing 
loss is not otherwise shown to be associated with his active 
duty.

2.  The veteran is not shown to be suffering from tinnitus 
that is due to any event or incident of his service.


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral hearing loss is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 , 3.309 
(2007).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in December 
2004, prior to initial rating decision denying the veteran's 
claims in April 2005, in which the RO advised the appellant 
of the evidence needed to substantiate his service connection 
claims.  The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  

Despite inadequate notice provided to the veteran on the 
disability rating and effective date elements of the claims, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As the Board concludes below 
that the preponderance of the evidence is against granting 
the appellant's claims, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO arranged for the 
veteran to undergo a VA examination in December 2005.  In 
short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the veteran's claims 
and by providing a VA examination.  38 U.S.C.A. §§ 5103 and 
5103A.

II.  Analysis

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The veteran essentially contends 
that he incurred bilateral hearing loss and tinnitus as a 
result of noise exposure during service.  He specifically 
contends that he spent 18 months as a Hawk missile radio 
repairman during service, which involved constant exposure to 
loud noise without the benefit of hearing protection.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

The veteran's current hearing loss disability is established 
by the December 2005 VA audiological examination report.  
This report reflects that the veteran's right ear 
audiological thresholds were 10, 20, 25, 30, and 45 decibels, 
for an average of 30 decibels.  His left ear audiological 
thresholds were 5, 20, 30, 35, and 55 decibels, for an 
average of 35 decibels.  His speech recognition scores were 
96 percent for the right ear and 96 percent for the left ear.  

In terms of in-service disease or injury, the veteran's DD 
Form 214 reflects that he was a Hawk missile launcher 
repairman.  Therefore, exposure to noise is conceded. The 
issue thus becomes whether the veteran's current hearing loss 
and tinnitus may be etiologically linked to his noise 
exposure during service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.

In this regard, the Board finds the most probative evidence 
of record to be the December 2005 VA examination report.  
This report notes the veteran's past history of working with 
Hawk missile guidance and electronics with 22 months on a 
missile range.  It notes that the veteran reported working on 
missiles if they did not fire properly, and was present when 
they fired.  The examiner noted that the veteran was awarded 
a National Defense Service Medal (NDSM) and a Marksman Rifle.

He reported working at TWA after service as an electronics 
technician in the shop and in facilities management without 
significant noise exposure.  He denied recreational noise 
exposure and other known causes of hearing loss.  
 
The examiner indicated that the veteran reported that his 
tinnitus began at least 15 years ago.  It is unilateral, in 
the left ear, and constant.

The examiner noted that the veteran's enlistment audiogram in 
January 1964 was within normal limits.  At separation in 
November 1966, a normal whisper test was documented.  There 
were no problems or concerns noted about the veteran's 
hearing in the presence of a detailed service medical record.  
Service medical records reflect that, in August 1965, the 
veteran reported an ear ache, and there was a diagnosis of 
otitis media (not consistent with noise exposure).  However, 
this resolved and no other mention was made of it.  There was 
no documentation or concerns mentioned about ears or hearing 
problems on the separation checklist.  The examiner noted 
that the veteran waited 38 years after service to file his 
claim.  The examiner could not be 50 percent or more certain 
and concluded that it is not as likely as not that the 
veteran's hearing loss occurred during or as a result of 
military service.  

The examiner noted there is no documentation of tinnitus in 
the service medical records, which otherwise present a 
detailed description of sore throats, coughs, and other 
relatively minor health problems.  The examiner noted that 
the veteran specifically stated during the examination that 
his left ear tinnitus began approximately 15 years ago.  
Consequently, the examiner found that the reported tinnitus 
onset is now post-service and not time-locked to acoustic 
trauma or specific noise exposure.  For these reasons, the 
examiner found it not as likely as not that the veteran's 
tinnitus occurred during or as a result of military service.

The Board notes that the VA examiner's description of the 
veteran's medical history appears consistent with the 
documented history contained in the claims folder, including 
information on the veteran's in-service noise exposure.  The 
examiner took note of an inconsistency between the veteran's 
report during the examination that his symptoms began 15 
years ago, and a notation on his original application 
indicating that they began in 1966, but the examiner also 
cited the lack of symptoms in service and the unilateral 
nature of his tinnitus in finding no link between tinnitus 
and service.  The Board further notes that the examiner 
supported his conclusion through citation to the veteran's 
pertinent medical history.  Nor is there a contrary medical 
opinion of record specifically linking the veteran's 
bilateral hearing loss and tinnitus to military service.  The 
Board therefore finds the VA examiner's opinion to be the 
most persuasive medical evidence of record regarding the 
etiology of the bilateral hearing loss and tinnitus.

While the veteran and his representative have objected to the 
examiner's citation of the 38 years between the veteran's 
separation from service and his filing the claim, the Board 
notes that the veteran also indicated on his October 2004 
claim form that he had not sought treatment for hearing loss 
or tinnitus, and evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Furthermore, although the veteran asserted that he had 
actually intended to explain to the examiner that his 
symptoms had their onset in service, and only became more 
pronounced in the last 15 years, the Board finds this 
argument to not be credible.  A review of the examination 
report shows that the examiner obtained a detailed history 
from the veteran, including both as to the circumstances of 
his military service, and the nature and duration of his 
symptoms.  It appears that, in the course of obtaining this 
history, the examiner found the veteran to be very clear in 
reporting only a 15 year history of symptomatology.  Having 
considered the contradictory statements offered by the 
veteran as to the date of onset of his symptoms, the Board 
finds the history reported directly to a health care provider 
during the course of evaluation to be far more credible than 
statements offered directly to the RO or the Board in support 
of a claim for monetary benefits.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing that the Board 
has "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence"); see also Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (holding that 
credibility can be impeached generally by a showing of 
interest, bias, or inconsistent statements).

Given the lack of credible or competent evidence of hearing 
loss within one year of separation from service, the Board 
also finds that presumptive service connection for bilateral 
hearing loss is not available.

Despite the inconsistency in the veteran's statements as to 
the onset of his symptoms, the Board is of the opinion that 
the veteran sincerely believes that his current bilateral 
hearing loss and tinnitus are a result of noise exposure 
during military service.  However, as a lay person he lacks 
the requisite medical knowledge and education necessary to 
render an opinion linking a current disability to noise 
exposure in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In summary, the Board finds that the preponderance of the 
evidence is against granting direct or presumptive service 
connection for bilateral hearing loss and tinnitus.  The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


